IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,634


ADRIAN ESTRADA, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CAUSE NO. 2006-CR-2079
IN THE 226TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.

ORDER


	The above-styled and numbered cause is pending before this Court as a result of
appellant's capital murder conviction and resulting sentence of death in the 226th Judicial
District Court of Bexar County, Cause No. 2006-CR-2079, styled The State of Texas v.
Adrian Estrada.  Three motions are currently pending before this Court:  a motion from
current counsel of record Suzanne Kramer to withdraw as appellant's direct appeal
counsel, a motion from out-of-state counsel Brian Stull requesting admission as counsel
pro hac vice for the direct appeal of this case, and a motion from Brian Stull requesting
an extension of time for him to file a brief in this case.
	Because of inconsistent information in the record, on September 11 and December
12, 2007, this Court ordered the trial court to clarify on the record who appellant wanted
to represent him on direct appeal and how out-of-state counsel came to request admission
into the case.  The records addressing these issues have been received by this Court.   
	Based on the information contained in the supplemental records, Suzanne Kramer
is granted permission to withdraw from the case, and Brian Stull is granted permission to
represent appellant pro hac vice on direct appeal.  Stull's motion for an extension of time
to file appellant's brief is granted to the extent that appellant's brief is due in this Court
within 30 days of the date of this order. 
	IT IS SO ORDERED THIS THE 19th DAY OF MARCH, 2008.
Do not publish